Citation Nr: 0944989	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  05-19 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to a service-connected cervical spine 
disability.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to August 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Board notes that the appellant requested a hearing before 
a decision review officer (DRO) in connection with the 
current claim.  The DRO hearing was scheduled and 
subsequently held in April 2005 at the Montgomery RO.  The 
appellant testified at that time and the hearing transcript 
is of record.  

When this matter was before the Board in July 2008, the Board 
denied the Veteran's claim.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a March 2009 Order, the Court granted the 
parties' Joint Motion for Remand, vacating the Board's July 
2008 decision, and remanding the case for compliance with the 
terms of the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for a low 
back disorder, to include as secondary to the service-
connected cervical spine disability.  The Veteran contends 
that a spinal tap was performed while he was in basic 
training, and that this caused his current back condition.

In the February 2009 Joint Motion for Remand, the parties 
agreed that VA had failed to attempt to obtain inpatient 
service treatment records regarding the Veteran's reported 
spinal tap procedure while assigned to recruit training at 
Lackland Air Force Base in Texas in 1969.  The parties agreed 
that the VA had, therefore, not attempted to secure and 
review all "potentially relevant" records regarding the 
Veteran's claim pursuant to Hyatt v. Nicholson, 21 Vet. App. 
390, 395 (2007).

Therefore, to comply with the Court's March 2009 Order, the 
Board finds that further development is required.  See 
Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding 
that the duty to ensure compliance with the Court's order 
extends to the terms of the agreement struck by the parties 
that forms the basis of the joint motion to remand).  As 
such, the Board must remand the claim for attempts to be made 
to obtain records of the Veteran's treatment at Lackland Air 
Force Base in Texas in 1969.

The Board notes that the Veteran receives consistent care 
from the VA Medical Center (VAMC) in Birmingham, Alabama.  
The most recent medical records from the VAMC in Birmingham, 
Alabama, associated with the claims file are dated in 
December 2007.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2009).  
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held 
that VA has constructive notice of VA generated documents 
that could reasonably be expected to be part of the record, 
and that such documents are thus constructively part of the 
record before the Secretary and the Board, even where they 
are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain VA clinical records 
pertaining to the Veteran's treatment at the VAMC in 
Birmingham, Alabama, that are dated since December 2007.

A review of the claims file reveals that the Veteran was 
denied Social Security Disability Insurance benefits.  
However, the records regarding this denial of benefits have 
not been associated with the claims file and the record 
contains no indication that any attempt was made to obtain 
the Veteran's complete Social Security Administration record.  
Because Social Security Administration records are 
potentially relevant to the Board's determination, VA is 
obliged to attempt to obtain and consider those records.  38 
U.S.C.A. § 5103A(c)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2009); see also Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 
2009).  Therefore, this appeal must be remanded to obtain the 
Veteran's complete Social Security Administration record.

In addition, a review of the claims file reveals that the 
Veteran was in receipt of Worker's Compensation benefits from 
August 2002 to November 2002.  However, there is no 
indication in the claims file that any attempt has been made 
to obtain the records regarding this award of benefits.  As 
such, on remand, attempts should be made to obtain the 
records regarding the Veteran's award of Worker's 
Compensation benefits.

In light of the additional evidence requested by the Board in 
this remand, the Board requests that the examiner who 
conducted the May 2005 VA examination, or a suitable 
replacement, prepare an addendum to that report addressing 
any evidence newly associated with the claims file and render 
an opinion regarding whether it is at least as likely as not 
that the Veteran has a current low back disorder that is due 
to any incident of active service and/or whether the Veteran 
has a current low back disorder that is due to or permanently 
aggravated by the Veteran's service-connected cervical spine 
disability.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the 
appropriate service department/agency and 
request a copy of all service treatment 
records, including all inpatient 
treatment records, and particularly any 
records of the Veteran's treatment at 
Lackland Air Force Base in Texas in 1969.  
If no additional records are available, 
the claims file should be annotated 
accordingly.

2.  The RO/AMC shall associate with the 
claims file any VA medical treatment 
records pertaining to the Veteran dating 
since December 2007.  If no such records 
exist, that fact should be noted in the 
claims file.  An attempt should also be 
made to obtain any other evidence 
identified as relevant by the Veteran 
during the course of this remand provided 
that any necessary authorization forms 
are completed.

3.  The RO/AMC shall request, directly 
from the Social Security Administration, 
complete copies of any determination on a 
claim for disability benefits from that 
agency, together with the medical records 
that served as the basis for any such 
determination.  All attempts to fulfill 
this development should be documented in 
the claims file.  If the search for these 
records is negative, that should be noted 
and the Veteran must be informed in 
writing.

4.  The RO/AMC shall make arrangements to 
obtain copies of any medical records 
pertaining to the Veteran's Worker's 
Compensation claim.

5.  The RO/AMC shall then return the 
claims file to the May 2005 VA examiner 
so that an addendum to the May 2005 
opinion may be provided.  If the May 2005 
examiner is no longer available, the 
Veteran should be scheduled for a new VA 
examination.  The claims file must be 
made available and reviewed by the 
examiner.

The examiner is requested to opine as to 
whether the Veteran has a current low 
back disorder that is related to some 
incident of active service.  The examiner 
must also comment as to whether the 
Veteran has a current low back disorder 
that is due to or is aggravated 
(permanently worsened) by the Veteran's 
service-connected cervical spine 
disability.

In doing so, the examiner should 
acknowledge the Veteran's report of a 
continuity of symptomatology. Any 
opinions expressed must be accompanied 
by a complete rationale.

6.  The RO/AMC will then review the 
Veteran's claims file and ensure that 
the foregoing development actions have 
been conducted and completed in full, 
and that no other notification or 
development action, in addition to 
those directed above, is required.  If 
further action is required, it should 
be undertaken prior to further claim 
adjudication.

7.  The RO/AMC will then readjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should 
be provided with a Supplemental 
Statement of the Case.  An appropriate 
period of time should be allowed for 
response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


